Black, J.
This is an action of ejectment for a parcel of ground described by metes and bounds. It is .shown to be the same land claimed by the defendant by the description of lot 10 in block 6 of Cotton Brothers’ addition to the city of Sedalia.
The Cotton brothers and one Strait, who were the proprietors of the addition, by a deed dated October 21, 1867, and recorded on the twenty-third of the same month, conveyed to Margaret S. Watts “the east half of block number 6, or all of lots 7, 8, 9, 10, 11 and 12 in said block in Cotton Brothers’ addition.” Mrs. Watts and her husband, by their warranty deed dated the twenty-sixth of November, 1867, and recorded on the twenty-eighth of the same month, conveyed to Eliza Carrico lots 7, 8, 9 and 10 of block 6, in the east half of said block of Cotton Brothers’ addition. The defendant acquired lot 10 by several mesne conveyances. Mrs. Carrico, the defendant, and the intermediate purchasers under this chain of title have had possession since October, 1867. On the eighth of June, 1878, Mrs. Watts and her husband made a quitclaim deed to Hartshorn, for the recited consideration of one dollar, to ‘ ‘ the east half of block 6, in Cotton Brothers’ addition;” and he conveyed to the plaintiffs.
It will be seen the plaintiffs and defendant all claim ■under Mrs. Watts, the defendant under possession and a deed which antedates more than ten years the quitclaim deed under which plaintiffs set up title. To •defeat this elder title, the plaintiffs put in evidence the recorded plat of said addition, from which it appears the addition was laid off into blocks two hundred and seventy feet square, divided by lines running north and .south, thus dividing each block into two parts; but the *621parts are not by this plat laid off into lots. It also appears that in 1869, after the date of the deed from Mrs. Watts to Mrs. Carrico, the proprietors replatted the addition, and thereby laid off the blocks into twelve lots each; but this second plat did not cover the east half of block 6. The evidence for defendant, shows beyond all doubt that the proprietors of the addition, before they filed the second plat, treated the block as having been divided into lots, and made many conveyances by the designation of lots and blocks; that each block was understood to contain twelve lots, those in the west half numbered from 1 to 6, and those in the east half from 7 to 12; that for many years pencil lines appeared upon the first recorded plat showing this division of the blocks into lots; that the east half of block 6 was well known as lots 7, 8, 9, 10, 11 and 12 in block 6; that the east half was assessed and for years conveyed by a simple reference to the lot; and that the lot in dispute was well known as lot 10 in block 6.
On this evidence the plaintiff insists that the deed from Mrs. Watts to Mrs. Carrico, conveying four of the lots by their numbers, must be read in connection with the recorded plat; and, as the plat does not show any such lots, the deed is void for uncertainty. The law is well settled that land may be conveyed by a description or appellation by which it is well known in the neighborhood, and that parol evidence will be received for the purpose of showing that it is well known by the description by which it is designated in the deed. Cravens v. Pettit, 16 Mo. 210; McPike v. Allman, 53 Mo. 551; Tetherow v. Anderson, 63 Mo. 96 ; Charles v. Patch, 87 Mo. 450. Such a description being good, it is a matter of no consequence whatever that the grantor is a married woman.
Now it will be seen that the proprietors of the addition conveyed the land to Mrs. Watts by a double description, namely, the east half of block 6, or lots 7, *622-8, 9, 10, 11 and 12 in block 6. The plaintiffs, as well as the defendant, claim through this deed, and were bound to take no tine of its contents, and were bound to know that the property was known by the number of the lots. The particular parcel in question is shown to have been well known as lot 10 in block 6, and there can be no doubt but the deed from Mrs. W atts to Mrs. Carrico -conveyed the property.
Some objections are made to the deed from Mrs. Carrico to Richardson, through which defendant derives title; but if the deed from Mrs. Watts to Mrs. Carrico •conveyed the property, as we hold it did, then Mrs. Watts had nothing left, and the objections are immaterial. The plaintiffs must recover on the strength of their own title, and not the weakness of defendant’s title from Mrs. Carrico. This appeal is without one particle of merit, and the judgment is affirmed.
All -concur.